615 So.2d 780 (1993)
Willis Aubrey HOGWOOD, Appellant,
v.
STATE of Florida, Appellee.
No. 91-3443.
District Court of Appeal of Florida, First District.
March 10, 1993.
*781 John M. Jones, Fernandina Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Carolyn Mosley, Asst. Atty. Gen., Tallahassee, for appellee.
MICKLE, Judge.
This appeal is from an order revoking Hogwood's probation. We affirm the revocation. However, remand is required to correct the order revoking probation to conform to the oral pronouncements at the revocation hearing, during which the trial court revoked probation solely on the ground Hogwood violated the condition that he not use intoxicants to excess. State concedes the point. See Earle v. State, 519 So.2d 757 (Fla. 1st DCA 1988); Dantler v. State, 584 So.2d 198 (Fla. 1st DCA 1991); Gardner v. State, 569 So.2d 532 (Fla. 1st DCA 1990).
AFFIRMED in part, REVERSED in part, and REMANDED.
BOOTH and KAHN, JJ., concur.